947 F.2d 940
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Christopher Lee ALKIRE, Plaintiff-Appellant,v.Ronald O. GREGORY, Commissioner, West Virginia Division ofCorrections;  Carl Legursky, Warden, West VirginiaPenitentiary, Defendants-Appellees.
No. 91-7161.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 28, 1991.Decided Nov. 12, 1991.

Appeal from the United States District Court for the Southern District of West Virginia, at Charleston.   Charles H. Haden, II, Chief District Judge.  (CA-91-613-2)
Christopher Lee Alkire, appellant pro se.
S.D.W.Va.
DISMISSED.
Before ERVIN, Chief Judge, SPROUSE, Circuit Judge, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Christopher Alkire appeals the district court's order transferring his case from the district court for the Southern District of West Virginia to the Northern District of West Virginia pursuant to 28 U.S.C. § 1404(a) (1988).   We dismiss the appeal for lack of jurisdiction.


2
Under 28 U.S.C. § 1291 (1988) this Court has jurisdiction over appeals from final orders.   A final order is one which disposes of all issues in dispute as to all parties.   It "ends the litigation on the merits and leaves nothing for the court to do but execute the judgment."   Catlin v. United States, 324 U.S. 229, 233 (1945).   A transfer order made pursuant to 28 U.S.C. § 1404(a) is not a final order.   Gower v. Lehman, 799 F.2d 925 (4th Cir.1986).


3
Finding no basis for appellate jurisdiction, we dismiss the appeal as interlocutory.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
DISMISSED.